Amendment to Billing Services Agreement Between American Surgical Assistants, Inc. and Med-Pro, Inc. Effective November l, 2007 the following billing procedures are added to the procedures performed by Med-Pro and its employees: 1.Filing and sorting of response to initial claims. 2.Filing and response to initial E.O.B.'s . 3. Sorting and permanent filing of closed claims. For the performance of additional procedures Med-Pro shall be entitled to a monthly compensation of $6,000,00 in addition to the fee included in the original agreement. Med-Pro ASA, Inc. /s/ /s/ ZAK W. ELGAMAL 11/1/07
